DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species 1t (figure 2t) in the reply filed on 02/25/22 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ostium prosthesis with a connection between biostable and biodegradable portions.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal members’ “first portions” and “second portions”, “connection device”, the connection  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14-17, 19-20 are objected to because of the following informalities:  
Claim 14 is objected to for being grammatically incorrect. For example, the last two paragraphs appear to be missing transition words such as “and” or “wherein”, and also appear to have various verbs which are using the wrong tense, or possible other words being missing.  
Claims 15-16 are objected to for also being grammatically incorrect, missing words, etc.
Claim 17 is objected to for referring to “a jaw member” with improper antecedent basis.
The claim is further objected to for having grammatical errors such as were noted with claims 15-16, and for additionally having issues with proper grammar for plurals (e.g. “each of a pair of longitudinal sinusoidal member”).  
The claim is further objected to for having two periods to end the claim.
Claim 19 is objected to for claiming the coupler is “for connecting a first segment of the prosthesis from a second segment of the prosthesis”. It is believed this should read that the coupler connects a first segment to a second segment, but it is possible this means that the first segment is extending from a second segment, or some other meaning.
Claim 20 is objected to for referring to ‘the circumferential link” when there is improper antecedent basis for this in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite for claiming “a connection device disposed between the at least one longitudinal member having the first and second portions mechanically coupled together” since it is unclear how a connection device can be disposed between one longitudinal member. It is possible the claim means that the connection device is disposed between two parts of the one member, or possibly that the connection device is part of the longitudinal member (e.g. it possibly comprises the first and second portions). 
The claim raises some issues with regards to what part of the prosthesis belongs to what other part. For example, claim 14 states that the prosthesis comprises two longitudinal members, and one of the longitudinal members comprises a first portion. Claim 15 further states that the prosthesis further comprises a connection device, but then the connection device has a “first member” disposed on a proximal end of the “first portion” (even though the first portion is part of the longitudinal members and not part of the connection device). Clarification is required.
Claim 17 is indefinite since it further muddies what part of the prosthesis belongs to what other part. Claim 14 states that the prosthesis comprises two longitudinal members, and one of the longitudinal members comprises a first portion. Claim 15 further states that the prosthesis further comprises a connection device, but then the connection device has a “first member” disposed on a proximal end of the “first portion” (even though the first portion is part of the longitudinal members and not part of the connection device). Claim 16 then states the first member (of the connection device) comprises a jaw member. Now, claim 17 states that the first member (again) comprises a jaw member which has an “axial extension” of “each of a pair of longitudinal sinusoidal member of the first portion” (sic), when the first portion is part of the longitudinal members and not clear how the jaw member can now include a part of the longitudinal members. Similar issues of ambiguity exists with relationship to the protrusion’s axial extension and pair of longitudinal sinusoidal members of the second portion.
Claim 19 is indefinite for claiming the coupler is for connecting a “first segment” of the prosthesis from (sic) “a second segment of the prosthesis”. The claim does not positively claim either of these two segments of the prosthesis, but rather these are recited as part of a functional limitation of the coupler. However, the claim has identified that the prosthesis includes a support, longitudinal members, coupler, and circumferential member, and it is unclear whether these first and second segments include any of these already listed parts of the prosthesis, or whether these are referring to different parts entirely. If they are referring to the same parts of the prosthesis, the claim makes it unclear what the prosthesis comprises, and what each of the constituent parts comprise. Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kaplan et al. (US 20090163999 A1) hereinafter known as Kaplan.
Regarding claims 14 and 18, Kaplan discloses a prosthesis for placement at an ostium opening from a first body lumen to a second body lumen (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Kaplan was considered capable of performing the cited intended use of being placed at an ostium from a main body to a second body lumen. See also [0014]) comprising:
a radially expansible support (Figure 2a item 52; [0074] radially expansible) configured to be deployed in at least a portion of the first body lumen (this is stated as an “intended use” of the support (see explanation above regarding “intended use” limitations). See also [0014]);
at least two longitudinal members extending from an end of the support (Figure 2a item 16), all of the longitudinal members being configured to be positioned in the second body lumen when deployed (this is stated as an “intended use” of the support (see explanation above regarding “intended use” limitations). See also [0014]);
where at least one longitudinal member comprises a first biostable portion (Figure 2a the longitudinal elements extending through items 60 and 54 (66a-d)) coupled with the radially expansible support (Figure 2a) and a second degradable portion mechanically coupled with the first portion ([0082] biodegradable coating), 
so that the second portion degrades more rapidly within a patient than another ([0082] a biodegradable coating will degrade more rapidly than a biostable stent).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claim(s) 14-15, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan as is applied above in view of Broome et al. (US 20090012599 A1) hereinafter known as Broome.
Regarding claim 14, Kaplan discloses a prosthesis for placement at an ostium opening from a first body lumen to a second body lumen (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Kaplan was considered capable of performing the cited intended use of being placed at an ostium from a main body to a second body lumen. See also [0014]) comprising:
a radially expansible support (Figure 2a item 52; [0074] radially expansible) configured to be deployed in at least a portion of the first body lumen (this is stated as an “intended use” of the support (see explanation above regarding “intended use” limitations). See also [0014]);
at least two longitudinal members extending from an end of the support (Figure 2a item 16), all of the longitudinal members being configured to be positioned in the second body lumen when deployed (this is stated as an “intended use” of the support (see explanation above regarding “intended use” limitations). See also [0014]);
where at least one longitudinal member comprises a first portion (Figure 2a item 60) coupled with the radially expansible support (Figure 2a) and a second portion (Figure 2a item 54) mechanically coupled with the first portion (Figure 2a), 
but is silent with regards to the first or second portion degrading more rapidly in a patient than the other.
However, regarding claim 14 Broome teaches a stent which is designed for placement at an ostium opening from a first body lumen to a second body lumen (Figure 4b) which includes a main body support  (Figure 4b item 25) for positioning in the first body lumen and a second part for positioning in the second body lumen (Figure 4b item 75), wherein a first portion of the second part is coupled with the support which degrades more rapidly ([0047] biodegradable stent members) than a second portion which is connected to the first portion (Figure 4b item 75). Kaplan and Broome are involved in the same field of endeavor, namely ostial stents. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the prosthesis of 
Regarding claim 15, the Kaplan Broome Combination teaches the prosthesis of claim 14 substantially as is claimed, 
wherein Kaplan further discloses a connection device disposed between the longitudinal member with the first and second portions mechanically coupled together ([0037] the support 52, longitudinal member first portion 60, and longitudinal member second portion 54 can be formed separately and secured together (this would inherently be understood to be performed through a “connection device”)),
wherein the connection device has a first member disposed on a proximal end of the first portion and a second member disposed on a distal end of the second portion, wherein one of the first and second portions are configured to secure the other (see the explanation above: the “connection device” which connects the two portions of the longitudinal member would inherently be considered to secure one another and connect at their extents).
Regarding claim 19, Kaplan discloses a prosthesis for placement at an opening from a main body lumen to a branch body lumen comprising:
a radially expansible support configured to be deployed in at least a portion of the branch body lumen, wherein the support is adapted to provide a radial force to support the branch body lumen;
a plurality of longitudinal members extending from an end of the support, wherein the longitudinal members are configured to reach into the main body lumen when deployed (see the rejection to claim 14 above);
a circumferential member spaced part from the support and connected to at least one of the longitudinal members (see the embodiment of Figure 2f: the circumferential member 120 is spaced from the support 52 and connected to the longitudinal members 54),
but is silent with regards to there being a coupler disposed proximally of the support to connect two segments of the prosthesis, so that one segment degrades faster in situ than the other.
However, regarding claim 19 Broome teaches a stent which is designed for placement at an ostium opening from a main body lumen to a branch body lumen (Figure 4b) which includes a main body support  (Figure 4b item 25) for positioning in the main body lumen and a second part for positioning in the branch body lumen (Figure 4b item 75), wherein a coupler is disposed proximally of the support (main body) (the coupler is understood to be the portion of the stent which traverses the main/branch stents including the bioabsorbable stent members) which connect a first segment of the prosthesis ([0047] bioabsorbable 
Regarding claim 20, the Kaplan Broome Combination teaches the prosthesis of claim 14 substantially as is claimed, 
wherein Kaplan further discloses at least one frond (Figure 2f item 88) has a distal end connected to the radially expansible support (Figure 2a) and proximal free end from connection to the circumferential link (Figure 2a).

Claim(s) 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan and Broome as is applied above further in view of Strauss et al. (US 20090005848 A1) hereinafter known as Strauss.
Regarding claim 16, the Kaplan Broome Combination teaches the prosthesis of claim 15 substantially as is claimed, 
but is silent with regards to the shape of the connection device.
claim 16 Strauss teaches a stent in which a connection device includes a jaw member and a protrusion configured to be received in the jaw so that the jaw member frictionally engages the protrusion to couple the first and second portions together during deployment (Figure 18). Kaplan and Strauss are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis of the Kaplan Broome Combination so that the connection device was one which included a jaw and a protrusion such as is taught by Strauss since it has been held that the simple substitution of one known element for another to obtain predictable results constitutes a prima facie case of obviousness (MPEP 2143(I)(B)). As regards which side of the longitudinal members include which part of the connection device, the Examiner notes that either alternative would have presented itself as obvious to the person of ordinary skill in the art: choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 17, the Kaplan Broome Strauss Combination teaches the prosthesis of claim 16 substantially as is claimed, 
wherein Kaplan further discloses the first and second members each includes a pair of longitudinal sinusoidal members (Figure 2a items 16 (66a, 66d). The Examiner notes that while the exact mathematical function of the shape of figure 2a isn’t disclosed by Kaplan, the Examiner understands that a person of ordinary skill in the art would have understood that any curved configuration of longitudinally extending members would have been obvious, In re Dailey, 149 USPQ 47 (CCPA 1976).  Since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.),
and wherein the Combination teaches the protrusion and jaw can be axial extensions from the (sinusoidal) members (see the explanation/rejection to claim 16 above.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/16/22